COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judges Petty and Beales
Argued by teleconference


TIMOTHY M. BARRETT
                                                              MEMORANDUM OPINION * BY
v.     Record No. 1332-07-3                                   JUDGE RANDOLPH A. BEALES
                                                                     APRIL 29, 2008
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel. V. JILL BARRETT


                    FROM THE CIRCUIT COURT OF GRAYSON COUNTY
                                 Brett L. Geisler, Judge

               Timothy M. Barrett, pro se.

               Stephanie Cangin, Assistant Attorney General (Robert F.
               McDonnell, Attorney General; Craig M. Burshem, Senior Assistant
               Attorney General; Beth J. Edwards, Regional Senior Assistant
               General; Alice G. Burlinson, Regional Senior Assistant Attorney
               General, on brief), for appellee.


       Timothy M. Barrett (father) petitioned to amend the child support awarded to V. Jill Barrett

(mother) during their divorce proceedings. The Grayson County Circuit Court eventually ordered

that father pay $1,950 per month to mother. (Hereinafter, we shall refer to these proceedings as

those of the “initial trial court.”) Barrett v. Barrett, No. 0992-05-3, 2005 Va. App. LEXIS 458, at

*4 (Nov. 15, 2005) (Barrett I). 1 Father appealed that award. This Court found that the initial trial



       *
         Pursuant to Code § 17.1-413, this opinion is not designated for publication. For this
reason, our discussion of the facts is brief. The parties are already sufficiently aware of the
posture of this case and the evidence.
       1
         The Barretts were also before this Court for review of a child custody order and of their
final decree of divorce. Barrett v. Barrett, No. 0902-06-3 (Va. Ct. App. Oct. 17, 2006); Barrett v.
Barrett, No. 1123-04-1 (Va. Ct. App. April 26, 2005) (respectively). As Record No. 0902-06-3
court erred in its application of Code §§ 20-108.1 and 20-108.2 and remanded the case to the trial

court. Id. at *7-8. The trial court on remand held new hearings and determined that father owed

various amounts of child support to mother. 2 Father now appeals rulings made by the trial court

on remand. The Department of Social Services, Division of Child Support Enforcement

(DCSE), made a party to the case after the remand, responded to father’s appeal, and DCSE filed

a cross-appeal. Mother did not file a separate brief. After reviewing the record, we affirm the

trial court’s rulings.

        On appeal, father presents nine questions presented. He contends the trial court on

remand erred in 1.) failing to follow the “Mandate Rule” and the “Law of the Case” doctrine;

2.) allowing DCSE to intervene as a party; 3.) continuing his child support obligation after

mother was awarded “Sole Legal Custody” of the children; 4.) failing to deduct the full amount

of the spousal support award from his income and to add it to mother’s income when calculating

the amount of his child support obligation; 5.) refusing to deduct father’s self-employment taxes

from his income; 6.) imputing day care expenses to mother, given the expert testimony was not

definitive, some of the children were in school, and the need for day care in general was not

proven; 7.) failing to consider all of mother’s income, specifically, income she would have made

if she started working immediately after the parties separated, gifts from her parent, and her

income in the “Immediately Foreseeable Future”; 8.) determining father’s income contrary to the

evidence presented; and 9.) determining the arrearage owed by father. DCSE raises one

additional issue, arguing that the courts that have considered this case never acquired jurisdiction



and Record No. 1123-04-1 are not directly related to the appeal here, we refer only to Record
No. 0992-05-3 as Barrett I for the purposes of this appeal.
        2
          Based on events in the parties’ lives, and the timing of the courts’ various rulings in the
past, the trial court on remand found it necessary to determine child support for three different
time periods. None of the parties objected to this procedure.

                                                -2-
to modify the child support because “the only pleading was a petition by the father to receive

child support from mother” and, therefore, the courts had no authority to amend the child support

award received by mother.

       For review of these issues, “we are guided by the principle that decisions concerning

child support rest within the sound discretion of the trial court and will not be reversed on appeal

unless plainly wrong or unsupported by the evidence.” Barnhill v. Brooks, 15 Va. App. 696,

699, 427 S.E.2d 209, 211 (1993).

                               I. Mandate Rule and Law of the Case

       Father argues that the trial court on remand erred by taking evidence after the case was

sent back by this Court. He argues that the trial court should have used the Statement of Facts

filed in Barrett I to comply with this Court’s mandate that the court on remand consider the

provisions of Code §§ 20-108.1 and 20-108.2. Father contends that the mandate rule requires the

court on remand to consider only the facts heard by the initial trial court, as represented in the

Statement of Facts filed with that appeal. We disagree.

       “The mandate rule, itself an application of the law-of-the-case doctrine, forecloses further

litigation of ‘issues expressly or impliedly decided by the appellate court.’” Virginia Imports,

Ltd. v. Kirin Brewery of Am., LLC, 50 Va. App. 395, 407, 650 S.E.2d 554, 559 (2007) (quoting

United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993)). “When a case is remanded to a trial court

from an appellate court, the refusal of the trial court to follow the appellate court mandate

constitutes reversible error.” Rowe v. Rowe, 33 Va. App. 250, 258, 532 S.E.2d 908, 912 (2000).

       The opinion in Barrett I stated simply that the case was remanded “for the purposes of

compliance with Code §§ 20-108.1 and 20-108.2,” the statutes that address child support

determinations. 2005 Va. App. LEXIS 458, at *8. This Court did not provide any further




                                                -3-
direction to the trial court on remand and did not rule on the underlying facts in the case, other

than to find the award of child support in error.

       On remand, the trial court reviewed the Statement of Facts, which the initial trial court

noted might not be entirely accurate. 3 The trial court on remand then found the Statement of

Facts filed in Barrett I was indeed inadequate for its consideration and application of Code

§§ 20-108.1 and 20-108.2.

       The trial court on remand was required to consider the factors in Code §§ 20-108.1 and

20-108.2. The trial court did not refuse to comply with this mandate on remand. Instead, the

trial court found that it actually could not comply with the mandate if the Statement of Facts

constituted the only evidence in the case, as that Statement of Facts was inadequate to the task

specified in the mandate. As that court was the fact finder in this case, see Richardson v.

Richardson, 242 Va. 242, 246, 409 S.E.2d 148, 151 (1991), we must defer to that determination.

We find the trial court on remand did not violate the mandate rule by rehearing the evidence and

allowing all the parties to present new evidence. 4




       3
          The trial judge whose decision was appealed in Barrett I made a notation on the
Statement of Facts, identifying several facts that father did not include in the Statement of Facts.
This trial judge also acknowledged in his notation that, given the lapse of time between the trial
and his review of the Statement of Facts, he could not be certain that the Statement of Facts
contained all of the evidence presented to him. On remand, a different judge heard the case.
       4
          We note that the issue remanded in Barrett I involved the failure of the initial trial court
to use the statutory guidelines for child support before deviating from those guidelines and the
failure of the initial court to explain the deviation. The evidence and facts used to set child
support were essentially irrelevant to the legal issue raised. Therefore, while the Statement of
Facts was sufficient to address the issue raised on appeal in Barrett I, that same Statement of
Facts was not necessarily sufficient for the trial court on remand to apply the child support
guidelines and consider any deviations from the guidelines pursuant to the Code, as required by
the mandate.

                                                 -4-
                                  II. Alleged Lack of “Jurisdiction”

        DCSE argues that the courts never had “jurisdiction” to change the amount of child

support awarded to mother as father’s initial petition requested only that he be awarded child

support. We find this argument without merit.

        When these parties divorced, the circuit court hearing the matter awarded child support to

mother and referred further child support matters to the juvenile and domestic relations district

(JDR) court. Father then filed a petition in JDR court asking that mother be required to pay child

support to him and listing himself as the petitioner. DCSE claims that, given the request in

father’s petition, neither the JDR court nor any subsequent court acquired “jurisdiction” to adjust

the child support paid to mother and, therefore, acted without authority when they amended the

award. DCSE contends, in effect, that the courts only had authority to consider whether to grant

the specific relief requested by father. 5

        A trial court is not limited to child support requests made by the parties. As Code

§ 20-108 makes clear, a court can even take action on its own motion:

                The court may, from time to time after decreeing as provided in
                § 20-107.2, on petition of either of the parents, or on its own
                motion or upon petition of any probation officer or the Department
                of Social Services, which petition shall set forth the reasons for the
                relief sought, revise and alter such decree concerning the care,
                custody, and maintenance of the children and make a new decree
                concerning the same, as the circumstances of the parents and the
                benefit of the children may require.




        5
         DCSE also argues no court, including the Grayson County JDR court and the Grayson
County Circuit Court, ever acquired jurisdiction over this case because father incorrectly listed
himself as the petitioning party. Assuming, arguendo, DCSE is correct in its position that
incorrectly listing a party as the petitioner rather than the respondent is an error in the pleading,
no case law is cited to explain why this “error” presents a jurisdictional problem for the courts.
Under Rule 5A:20(e), therefore, we decline to consider this argument.


                                                 -5-
       Nonetheless, DCSE cites Boyd v. Boyd, 2 Va. App. 16, 340 S.E.2d 578 (1986), to

support its position. Boyd, however, reversed an award of spousal support because the wife

failed to make any request for support in any of her pleadings. Id. at 18, 340 S.E.2d 580. The

Court explained, “[T]he exercise of such power remains dependent upon the pleadings having

raised the issue.” Id. at 19, 340 S.E.2d at 580. Here, in contrast, father requested support, and he

listed all the children entitled to support. He attached a copy of the original child support order.

He checked the box on the petition that asked for “Child support per guidelines.” The issue of

child support was clearly raised by the petition before the court, and, therefore, the JDR court

and all subsequent courts to which an appeal was made clearly acquired “jurisdiction” over this

matter and thus had authority to hear and resolve all issues of child support.

       We find that father’s petition was adequate to give the courts jurisdiction to amend the

child support award. As the award is not void, any further argument regarding the inadequacy of

the petition was waived and cannot be raised in this appeal as DCSE did not raise this issue in

any of the previous proceedings. See Rule 5A:18.

                                        III. Intervention by DCSE

       Father argues that the trial court on remand erred when it allowed DCSE to intervene

because the initial trial court denied DCSE’s motion to intervene during the proceedings in

Barrett I. We find the trial court on remand did not err.

       During the proceedings at trial in Barrett I, DCSE served discovery on father. Father

then asked the initial trial court to quash that discovery, which that court did. In its order, the

initial trial court stated that DCSE:

               is not a party in the above-reference matter in view of the fact that
               no order had been entered allowing [DCSE] to enter an appearance
               nor has permission been requested.

               This Order is entered without prejudice to any other proceeding
               that may be instituted or filed by [DCSE].
                                                  -6-
         Clearly, DCSE is correct – the initial trial court never entered an order on the merits

excluding the Division from the case. The record does not support father’s argument to the

contrary. As the initial court did not exclude DCSE from the case, the trial court on remand did

not err by granting the Division’s motion to intervene after the case was remanded to the trial

court.

                                          IV. Sole Custody

         By court order entered on March 9, 2006, as part of proceedings that are not under review

here, mother was awarded “sole legal and physical custody” of the parties’ children, and father

was awarded visitation once every six weeks. 6 Father argues that, because mother was awarded

“sole legal custody” of the children, he is no longer required to pay any child support. We find

father still has an obligation to support his children.

         In order to terminate all of father’s parental rights and make him a stranger to the

children, a court must follow very specific procedures for terminating such rights, and those

procedures were not used here. See Code §§ 16.1-278.3, 16.1-283. In addition, by its own terms

the award of sole custody to mother did not strip father of all his rights and responsibilities. The

March 9, 2006 order explicitly reserved to father the right of visitation.

         Father cites the definition of “sole legal custody” in Code § 20-124.1 to support his

argument. However, that statute reads, in part, “‘Sole custody’ means that one person retains

responsibility for the care and control of a child and has primary authority to make decisions

concerning the child.” (Emphasis added.) The language of Code § 20-108.2, discussing “split

custody,” “shared custody,” and “sole custody,” also contradicts father’s interpretation of the




         6
          Prior to March 9, 2006, father had shared legal custody of the children and had
visitation with them on two weekends each month.

                                                 -7-
March 9, 2006 order. Under that code section, when one parent has “sole custody” of the

children, the other parent still must provide support for those children.

          “Sole legal and physical custody,” therefore, does not mean that one parent has all the

responsibility for the children and the other parent has no responsibility. The designation “sole”

simply means that one parent has significantly more responsibility for the children than the other

parent.

          Father’s parental rights and responsibilities have not been terminated. Therefore, the trial

court on remand did not err in ordering him to pay child support.

                                    V. Credit for Spousal Support

          Father argues that the trial court on remand erred by using $423 7 per month as the

amount of spousal support in the child support calculations rather than the awarded amount of

$500 per month. He contends the Code requires that the amount in the spousal support award be

used because that amount is fixed.

          When interpreting statutes, courts should consider the clear language of the Code. See

Frazier v. Dep’t of Soc. Servs., Div. of Child Support Enforcement, 27 Va. App. 131, 134-35,

497 S.E.2d 879, 880-81 (1998). Code § 20-108.2(C)(i) states, “[S]pousal support received shall

be included in gross income” of the receiving parent when calculating child support. (Emphasis

added.) Subsection (i) also addresses the paying parent’s income, requiring that “spousal support

paid shall be deducted from gross income when paid pursuant to an order or written

agreement.” (Emphasis added.) The clear language of the statute, therefore, requires that courts

use the amount paid, not the amount awarded. If the legislature meant the amount awarded, then


          7
        Father argues this figure is incorrect. However, mother testified that she received a total
of $20,308 in spousal support from father for 2002 through 2005. The trial court divided
$20,308 by 48 months to get $423. This monthly figure is correct.


                                                  -8-
it could have used the word, “awarded,” rather than “paid.” See Supinger v. Stakes, 255 Va.

198, 206, 495 S.E.2d 813, 817 (1998) (noting that courts should assume that the legislature

chooses the words in a statute with care and should not ignore the plain meaning of those words).

       Father argues that the legislature did not intend that courts use the amount of spousal

support actually paid because that amount is uncertain. However, Code § 20-108.2(C) includes

in the definition of “gross income” many amounts that are not certain or fixed, such as bonuses,

gifts, and capital gains. In addition, the paid amount was uncertain here only because father was

inconsistent in his payments. If he had followed the court’s order regarding spousal support, the

amounts would be certain, and the amount paid would be the same as the amount awarded.

       The trial court did not err in following the exact language of the statute.

                                   VI. Trial Court’s Discretion

       After Barrett I, the trial court on remand held several hearings and awarded different

amounts of child support for various time periods, imputing income to mother or making

additional adjustments to the child support guidelines. The court on remand also determined the

amount of father’s arrearage across the time periods. Father’s questions presented include

various arguments that the trial court abused its discretion when it set these amounts, contending

the court on remand miscalculated his income, mother’s income, the day care expenses, and the

arrearage amount. We disagree with these contentions.

       “[D]ecisions concerning child support rest within the sound discretion of the trial court

and will not be reversed on appeal unless plainly wrong or unsupported by the evidence.”

Barnhill, 15 Va. App. at 699, 427 S.E.2d at 211. “A trial court’s decision to deviate from the

presumptively correct amount of child support based upon imputed income will not be disturbed

on appeal if it is supported by the evidence and the trial court has not otherwise abused its

discretion.” Niemiec v. Dep’t of Soc. Servs., Div. of Child Support Enforcement, 27 Va. App.

                                                -9-
446, 452, 499 S.E.2d 576, 579 (1998). When reviewing a lower court’s decision on child

support, this Court views

               the evidence in the light most favorable to the prevailing party,
               granting her the benefit of any reasonable inferences. Congdon v.
               Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 835 (2003).
               “That principle requires us to discard the evidence of the appellant
               which conflicts, either directly or inferentially, with the evidence
               presented by the appellee at trial.” Id. (citations and internal
               quotation marks omitted).

Owens v. Owens, 41 Va. App. 844, 848-49, 589 S.E.2d 488, 491 (2003). As mother prevailed in

the trial court, we examine the evidence in this case in the light most favorable to her.

                                     A. Self-Employment Tax

       Father argues that the trial court on remand should have deducted half of his

self-employment taxes from his income, pursuant to Code § 20-108.2(C)(4)(ii).

       Although father testified that he was “required” to pay self-employment taxes, he

presented no evidence that he actually did. He presented no evidence regarding the actual

amount of self-employment taxes that he allegedly paid. The documents presented to the court

proved that, at least at the time of the bankruptcy, father’s company paid payroll taxes on his

income. Therefore, the evidence supports the trial court’s finding that father actually did not pay

self-employment taxes.

       The trial court on remand did not abuse its discretion by calculating the support

guidelines without including self-employment taxes.

                                      B. Day Care Expenses

       Father argues that the trial court on remand erred in accepting the expert testimony of

Natalie Osborne regarding the cost of day care and erred in including day care expenses in the

child support calculations when it imputed income to mother. We find the trial court did not

abuse its discretion.


                                               - 10 -
       “Generally, the admissibility of evidence ‘is within the broad discretion of the trial court,

and an [evidentiary] ruling will not be disturbed on appeal in the absence of an abuse of

discretion.’” Surles v. Mayer, 48 Va. App. 146, 177, 628 S.E.2d 563, 578 (2006) (quoting Blain

v. Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988)) (brackets in original).

       Father did not object to Ms. Osborne’s testimony regarding the cost of day care until after

she was excused as a witness. The trial court found this objection was not timely. Father

responded, “Okay.”

       Father did not object when the testimony was given, as required under Doherty v. Aleck,

273 Va. 421, 426, 641 S.E.2d 93, 95-96 (2007). The trial court, therefore, did not abuse its

discretion in following this rule and accepting Ms. Osborne’s testimony on the cost of day care.

       Father also argues that the trial court on remand should not have deducted day care

expenses from mother’s imputed income as his evidence proved she did not need day care.

However, the trial court rejected father’s evidence and accepted mother’s testimony that she

would need day care after school for all of the children if she were teaching, the job that father

argued should be the basis of imputing income to mother.

       When imputing income, a trial court considers the factors in Code § 20-108.1 and has

discretion to weigh these factors as the equities dictate. Niemiec, 27 Va. App. at 451-52, 499

S.E.2d at 579. The trial court on remand did not abuse its discretion in accepting mother’s

evidence and including in its calculations of child support the cost of day care for all of the

children as a deductible expense that mother would need to pay if she were teaching.

                                        C. Mother’s Income

       Father argues that the trial court on remand erred by not using a higher figure for

imputing income to mother, by not including monetary gifts from her parents as part of her




                                                - 11 -
income, and by failing to include her income in the “immediately foreseeable future.” We find

the trial court did not abuse its discretion in its determinations of mother’s income.

          Father asked the trial court on remand to base its imputation of income to mother on

income figures that assumed previous teaching experience, which mother did not have. He cites

no case law to support his position that the court should have presumed that mother started

working immediately after the separation and should have based its imputation on that

presumption. In fact, the case law suggests otherwise. In Mir v. Mir, 39 Va. App. 119, 129, 571

S.E.2d 299, 304 (2002), this Court explained, “‘The trial court’s award must be based upon

circumstances in existence at the time of the award and not upon speculation or conjecture’”

(quoting Niemiec, 27 Va. App. at 452, 499 S.E.2d at 579) (emphasis added).

          The evidence supported the figures that the court on remand used to impute income to

mother. Therefore, the trial court did not err in refusing to use the higher figures advocated by

father.

          Father also argues that the trial court on remand should have included various gifts in

mother’s income. Mother and Gary Rhudy (her father) testified that these “gifts” were loans.

The trial court, as fact finder, evaluated this testimony and found the “gifts” were loans from

Rhudy. Although the testimony was not entirely consistent, the record contains sufficient

evidence to support the trial court’s finding. Therefore, we hold the court did not abuse its

discretion when it concluded the “gifts” from Rhudy were actually loans. Under Code

§ 20-108.2(C), courts are not required to include loans in child support calculations. Therefore,

the trial court did not err by omitting these figures from mother’s income.




                                                 - 12 -
       Finally, father argues the evidence proved that mother’s income would increase in the

“immediately foreseeable future” when she began working through “TANF,” 8 so the trial court

on remand should have included that income in its calculation of child support. Father’s

argument is based on a mischaracterization of the evidence.

       Mother testified that she would soon need to work thirty-five hours a week to continue

receiving TANF assistance. However, mother also explained that she would be ineligible for this

assistance once father actually paid his child support. Therefore, once the trial court on remand

awarded child support, assuming father would pay it, mother would not be eligible for TANF

assistance and would not begin working thirty-five hours a week under the TANF program. 9

       The trial court on remand did not abuse its discretion when it assumed that father would

pay his court-ordered child support and that mother, therefore, would not begin working through

TANF. Therefore, the court did not err by failing to include that income in the child support

calculations.

                                       D. Father’s Income

       Father argues that the trial court on remand committed errors in determining his income

and committed legal error when it imputed income to him. We find the trial court did not err.

       Parts of father’s bankruptcy filings were admitted into evidence for the court to consider

on remand. Those documents indicated that father was paid $5,100 per month through his law

firm. Although father claimed he made less than $5,100 per month when he last practiced law,




       8
        “TANF” is the acronym used to reference a public assistance program called Temporary
Assistance for Needy Families. See, e.g., Code § 63.2-100.
       9
         Mother earned money as a substitute teacher. The trial court averaged the amount
mother previously earned and attributed this income to her when it calculated the final award of
child support. Father’s argument to the contrary is not supported by the record.

                                              - 13 -
he also claimed that his income continued to go up or remained unaffected by his circumstances

after the bankruptcy.

       Father never presented any documents to substantiate his testimony regarding the amount

of his income. The only document produced, and the one that the trial court believed, was his

bankruptcy filing. We cannot find the trial court abused its discretion in accepting this document

and rejecting father’s self-serving testimony.

       Father also argues the trial court on remand had no authority to impute income to him as

he was working and no other job was available to him. Father misunderstands the law.

       A trial court can impute income to a parent when it is proven that the parent is

“voluntarily foregoing more gainful employment, either by producing evidence of a

higher-paying former job or by showing that more lucrative work was currently available.”

Niemiec, 27 Va. App. at 451, 499 S.E.2d at 579 (emphasis added). See also Brody v. Brody, 16

Va. App. 647, 651, 432 S.E.2d 20, 22 (1993). Contrary to father’s position, therefore, the fact

that he was working did not preclude the court from imputing income to him.

       The trial court on remand found that, if father’s income was less than $5,100 per month,

it was because he lost his license to practice law. The evidence proved that, when father had a

law practice, he made $5,100 per month; after his license to practice law was suspended, father

claimed he made $3,300 per month. 10 Once the trial court determined father’s income was

$5,100, father needed to justify any decrease in that income and explain that it occurred through

no fault of his own. See Hatloy v. Hatloy, 41 Va. App. 667, 672 n.3, 588 S.E.2d 389, 391 n.3

(2003). The trial court on remand could legitimately presume that, if father actually made

$3,300 per month, the loss of his law license caused this decrease, especially as father never


       10
            There is no evidence in the record that father ever returned to the practice of law.


                                                 - 14 -
provided an alternative explanation. Therefore, the trial court had sufficient evidence to find that

father was voluntarily under-employed, especially as he admitted that he also works for his new

wife, but receives no salary or other income from her.

        The court on remand did not err when it imputed income to father.

                                           E. Arrearage

        Father claims that the trial court on remand, when it calculated his support payment

arrearage, did not take into account all of the money that he had paid.

        The trial court considered the evidence from DCSE regarding father’s payments. The

DCSE records included payments that father made both before and after he filed for child

support in March of 2002. The trial court accepted this evidence regarding payments, and father

did not present any evidence that directly contradicted these figures. 11 As there is evidence to

support the arrearage finding, we cannot find the trial court abused its discretion.

                                         VII. Conclusion

        For the reasons stated above, we find the court on remand did not err in its award of child

support to mother nor did it err in its rulings on any of the aforementioned issues. Therefore, we

affirm the trial court.

                                                                                          Affirmed.




        11
          Father claims the circuit court was bound by the JDR court’s determination of the
arrearage that existed before he filed the petition in that court. However, as father appealed that
order, the JDR court’s finding became a nullity and was not binding on the circuit court. See
Mahoney v. Mahoney, 34 Va. App. 63, 66, 537 S.E.2d 626, 628 (2000) (en banc).

                                               - 15 -